Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 1 of 19 Page ID #:47




  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4  bholly@awattorneys.com
    3880 Lemon Street, Suite 520
  5 Riverside, California 92501
    Telephone: (951) 241-7338
  6 Facsimile: (951) 300-0985
  7 Attorneys for DEFENDANT
    CITY OF HESPERIA
  8
                       UNITED STATES DISTRICT COURT
  9
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 10
 11
      UNITED STATES OF AMERICA,                            Case No. 5:19-cv-02298 JGB (KKx)
 12
                            Plaintiff,                     DEFENDANT CITY OF
 13                                                        HESPERIA’S ANSWER TO
                v.                                         COMPLAINT AND DEMAND FOR
 14                                                        JURY TRIAL
    CITY OF HESPERIA, COUNTY OF                            ROA: #1
 15 SAN BERNARDINO, and SAN
    BERNARDINO COUNTY SHERIFF’S                            The Hon. Jesus B. Bernal
 16 DEPARTMENT,
                                                           Trial Date:         N/A
 17                         Defendants.
 18
 19
               Defendant CITY OF HESPERIA (“Defendant” or “City”) hereby responds to the
 20
      allegations contained in the Complaint filed by Plaintiff UNITED STATES OF
 21
      AMERICA (“Plaintiff”) and each cause of action therein, solely on its own behalf, as
 22
      follows:
 23
                                               INTRODUCTION
 24
               1.           Defendant alleges that Title VIII of the Civil Rights Act of 1968, as
 25
      amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601–3631 (the
 26
      “Fair Housing Act” or “FHA”) and 42 U.S.C. § 3612(o) speak for themselves, and that
 27
      to admit or deny the allegations of Paragraph 1 of the Complaint calls for a legal
 28
      01071.0047/628727.1                                                       Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 2 of 19 Page ID #:48




  1 conclusion. The foregoing notwithstanding, Defendant admits that the statements of the
  2 second sentence of this paragraph regarding the procedural history prior to the filing of
  3 the Complaint are accurate.
  4            2.           Defendant denies the allegations of paragraph 2 of the Complaint.
  5            3.           Defendant denies the allegations of the first sentence of paragraph 3 of the
  6 Complaint to the extent that it alleges that the ordinance at issue required the eviction of
  7 any and all tenants upon notification of criminal activity by the Sheriff’s Department.
  8 Defendant admits the allegations of the second sentence of paragraph 3 of the
  9 Complaint, in that the ordinance mandated Sheriff’s Department screenings for tenants
 10 and annual exterior inspections of rental properties. Defendant denies the remaining
 11 allegations of paragraph 3 of the Complaint.
 12            4.           Defendant lacks sufficient knowledge or information to form a basis as to
 13 the truth of the allegations of Paragraph 4 of the Complaint and on that basis denies
 14 those allegations.
 15            5.           Defendant denies the allegations of paragraph 5 of the Complaint.
 16                                      JURISDICTION AND VENUE
 17            6.           Defendant alleges that 28 U.S.C. §§ 1131, 1345 and 42 U.S.C. §§3212(o),
 18 3614(a) speak for themselves, and that to admit or deny the allegations of Paragraph 6
 19 of the Complaint calls for a legal conclusion. However, Defendant does not dispute
 20 that this Court has jurisdiction over this action.
 21            7.           Defendant alleges that 28 U.S.C. § 1391(b) speaks for itself, and that to
 22 admit or deny the allegations of Paragraph 7 of the Complaint calls for a legal
 23 conclusion. However, Defendant does not dispute that this action is properly venued in
 24 the Central District of California.
 25                                               DEFENDANTS
 26            8.           Defendant admits the allegations of paragraph 8 of the Complaint.
 27            9.           Defendant admits the allegations of paragraph 9 of the Complaint.
 28            10.          Defendant admits the allegations of paragraph 10 of the Complaint.
      01071.0047/628727.1
                                                       -2-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 3 of 19 Page ID #:49




  1            11.          Defendant admits the allegations of paragraph 11 of the Complaint.
  2                                       FACTUAL ALLEGATIONS
  3            12.          Defendant admits the allegations of paragraph 12 of the Complaint.
  4            13.          Defendant lacks sufficient knowledge or information to form a basis as to
  5 the truth of the allegations of Paragraph 13 of the Complaint and on that basis denies
  6 those allegations.
  7            14.          Defendant lacks sufficient knowledge or information to form a basis as to
  8 the truth of the allegations of Paragraph 14 of the Complaint and on that basis denies
  9 those allegations.
 10            15.          Defendant admits the allegations of paragraph 15 of the Complaint.
 11            16.          Defendant admits the allegation of paragraph 16 of the Complaint in that
 12 the ordinance applied exclusively to rental properties.
 13                         a.     Defendant admits the allegations of paragraph 16(a).
 14                         b.     Defendant admits the allegations of paragraph 16(b).
 15                         c.     Defendant admits the allegations of paragraph 16(c), except that the
 16 quoted language in the final sentence of paragraph 16(c) is not a wholly accurate quote
 17 of the language contained in the addendum, which specifies that “every member of
 18 OCCUPANT/RESIDENT’s household, or a guest or other person(s) under
 19 OCCUPANT/RESIDENT’s control shall vacate said premises within three days, all in
 20 accordance with California Law.”
 21                         d.     Defendant admits the allegations of paragraph 16(d).
 22                         e.     Defendant admits the allegations of paragraph 16(e) in that the
 23 ordinance required all rental properties in the City to undergo annual exterior
 24 inspections and provided for the alleged fees, but denies that the ordinance provided
 25 specific criteria, such as lighting and landscaping, to be inspected.
 26            17.          Defendant admits the allegations of the first sentence of paragraph 17 of
 27 the Complaint. Defendant denies the allegations of the second sentence of paragraph 17
 28 of the Complaint because, while many provisions of the amended ordinance are similar
      01071.0047/628727.1
                                                        -3-                      Case No. 5:19-cv-02298
                                 DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 4 of 19 Page ID #:50




  1 to and/or unchanged from the original ordinance, substantive changes to the ordinance
  2 were made. Defendant admits the allegations of the third sentence of paragraph 17 of
  3 the Complaint.
  4            18.          Defendant denies the allegations of paragraph 18 of the Complaint.
  5            19.          Defendant denies the allegations of paragraph 19 of the Complaint.
  6            20.          Defendant denies the allegations of the first sentence of paragraph 20 of
  7 the Complaint. Defendant denies the allegations of the second sentence of paragraph 20
  8 of the Complaint. Defendant lacks sufficient knowledge or information to form a basis
  9 as to the truth of the allegations of the third sentence of paragraph 20 of the Complaint
 10 and on that basis denies those allegations.
 11                         a.     Defendant admits the allegations of paragraph 20(a) of the
 12 Complaint because the quoted language is accurate, although it is excerpted and
 13 stripped of context.
 14                         b.     Defendant admits the allegations of paragraph 20(b) of the
 15 Complaint because the quoted language is accurate, although it is excerpted and
 16 stripped of context.
 17                         c.     Defendant admits the allegations of paragraph 20(c) of the
 18 Complaint because the quoted language is accurate, although it is excerpted and
 19 stripped of context.
 20                         d.     Defendant admits the allegations of paragraph 20(d) of the
 21 Complaint because the quoted language is accurate, although it is excerpted and
 22 stripped of context.
 23                         e.     Defendant admits the allegations of the first sentence of paragraph
 24 20(e) of the Complaint. Defendant lacks sufficient knowledge or information to form a
 25 basis as to the truth of the allegations of the second and third sentences of paragraph
 26 20(e) of the complaint, and on that basis denies those allegations. The foregoing
 27 notwithstanding, Defendant admits that an individual did speak at a hearing on the
 28
      01071.0047/628727.1
                                                        -4-                      Case No. 5:19-cv-02298
                                 DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 5 of 19 Page ID #:51




  1 ordinance and state that people were moving from parts of Los Angeles County which
  2 he identified by the 323 area code.
  3            21.          Defendant admits the allegations of paragraph 21 of the Complaint.
  4            22.          Defendant denies the allegations of the first sentence of paragraph 22 of
  5 the Complaint. Defendant lacks sufficient knowledge or information to form a basis as
  6 to the truth of the allegations of the second sentence of paragraph 22 regarding the
  7 demographics of renters in the City and on that basis denies those allegations.
  8            23.          Defendant denies the allegations of the first sentence of paragraph 23 of
  9 the Complaint. Defendant admits the allegations of the second sentence of paragraph 23
 10 to the extent that the quoted language therein, stripped of further context, is accurate.
 11 Defendant admits the allegations of the third sentence of paragraph 23 to the extent that
 12 the quoted language therein, stripped of further context, is accurate.
 13            24.          Defendant lacks sufficient knowledge or information to form a basis as to
 14 the truth of the allegations of paragraph 24 of the Complaint and on that basis denies
 15 those allegations.
 16            25.          Defendant lacks sufficient knowledge or information to form a basis as to
 17 the truth of the allegations of the first sentence of paragraph 25 of the Complaint and on
 18 that basis denies those allegations. Defendant admits the allegations of the second
 19 sentence of paragraph 25 of the Complaint. Defendant admits the allegations of the
 20 third sentence paragraph 25 of the Complaint in that then-Captain Bentsen made a
 21 presentation before the City Council in which he provided data related to crime and
 22 rental housing. Defendant denies the allegations of the fourth sentence of paragraph 25
 23 of the Complaint.
 24                         a.     Defendant admits the allegations of the first sentence of paragraph
 25 25(a) of the Complaint. Defendant lacks sufficient information or belief to form a basis
 26 as to the truth of the allegations of the second sentence of paragraph 25(a) regarding the
 27 necessity of further information, and on that basis denies those allegations.
 28
      01071.0047/628727.1
                                                        -5-                      Case No. 5:19-cv-02298
                                 DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 6 of 19 Page ID #:52




  1                         b.     Defendant admits the allegations of the first sentence of paragraph
  2 25(b) of the Complaint inasmuch as Bentsen did provide statistical information
  3 regarding multiple response forms. Defendant admits the allegations of the second
  4 sentence of paragraph 25(b) of the Complaint. Defendant admits those allegations of
  5 the third sentence of paragraph 25(b) alleging that the presentation by Bentsen did not
  6 include data for multiple responses involving alarm calls, but lacks sufficient
  7 information or belief to form a basis as to the truth of the allegations regarding whether
  8 alarm calls typically occurred at homes. Defendant admits the allegations of the fourth
  9 sentence of paragraph 25(b) of the Complaint.
 10                         c.     Defendant admits the allegations of paragraph 25(c) of the
 11 Complaint.
 12            26.          Defendant admits the allegations of the first sentence paragraph 26 of the
 13 Complaint in that the Sheriff’s Department had an internal unit to enforce the
 14 ordinance. Defendant lacks sufficient knowledge or information to form a basis as to
 15 the truth of the allegations of the first sentence of paragraph 26 of the Complaint
 16 regarding the establishment of the aforementioned unit prior to the ordinance’s being
 17 enacted, and on that basis denies those allegations. Defendant admits that the Sheriff’s
 18 Department licensed “easy-tracking” software, but Defendant is informed and believes,
 19 and on that basis alleges, that the Sheriff’s Department licensed the alleged software
 20 more than a year before the ordinance at issue in the Complaint was passed. Defendant
 21 lacks sufficient information or belief to form a basis as to the accuracy of the quoted
 22 language contained in the second sentence of paragraph 26 and on that basis denies
 23 those allegations.
 24            27.          Defendant admits the allegations of paragraph 27 of the Complaint,
 25 inasmuch as the quoted language is accurate, although excerpted and stripped of
 26 context. However, Defendant denies the allegations of paragraph 27 that Bentsen made
 27 any representations regarding whether the acts described in the language quoted therein
 28 would warrant eviction.
      01071.0047/628727.1
                                                        -6-                      Case No. 5:19-cv-02298
                                 DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 7 of 19 Page ID #:53




  1            28.          Despite a good faith effort to review its records and provide substantive
  2 responses to the allegations of the Complaint, many of the citations, documents, and
  3 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendant
  4 therefore lacks sufficient knowledge or information to form a basis as to the truth of the
  5 allegations of paragraph 28 of the Complaint at this time, and on that basis denies those
  6 allegations. The foregoing notwithstanding, Defendant admits the allegations of the
  7 second sentence of paragraph 28 only inasmuch as an individual did state that the
  8 ordinance was “trampling on civil rights” during a hearing on the matter.
  9            29.          Despite a good faith effort to review its records and provide substantive
 10 responses to the allegations of the Complaint, many of the citations, documents, and
 11 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendant
 12 therefore lacks sufficient knowledge or information to form a basis as to the truth of the
 13 allegations of the first sentence of paragraph 29 of the Complaint at this time because
 14 Defendant is unable to locate the alleged letter, and on that basis denies those
 15 allegations. Defendant admits the allegations of the second sentence of paragraph 29,
 16 inasmuch as the quoted language is accurate, although incomplete and stripped of
 17 context. Defendant denies the allegations of the third sentence of paragraph 29 of the
 18 Complaint because Plaintiff has altered the quoted language, and as such it is not
 19 accurate.
 20            30.          Despite a good faith effort to review its records and provide substantive
 21 responses to the allegations of the Complaint, many of the citations, documents, and
 22 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendant
 23 therefore lacks sufficient knowledge or information to form a basis as to the truth of the
 24 allegations of paragraph 30 of the Complaint at this time, and on that basis denies those
 25 allegations. However, Defendant did locate the letter alleged in the second sentence of
 26 paragraph 30 of the Complaint, and therefore admits the allegations of the second
 27 sentence of paragraph 30 of the Complaint.
 28            31.          Defendant admits the allegations of paragraph 31 of the Complaint.
      01071.0047/628727.1
                                                       -7-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 8 of 19 Page ID #:54




  1            32.          Defendant admits the allegations of the first sentence of paragraph 32 of
  2 the Complaint. Despite a good faith effort to review its records and provide substantive
  3 responses to the allegations of the Complaint, many of the citations, documents, and
  4 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendant
  5 therefore lacks sufficient knowledge or information to form a basis as to the truth of the
  6 allegations of the second sentence of paragraph 32 of the Complaint at this time, and on
  7 that basis denies those allegations.
  8            33.          Defendant denies the allegations of the first sentence of paragraph 33 of
  9 the Complaint. Defendant admits the allegations of the second sentence of paragraph 33
 10 of the Complaint. Defendant denies the allegations of the third sentence of paragraph 33
 11 of the Complaint because the ordinance did not mandate that owners begin an eviction
 12 process as to any and all tenants.
 13            34.          Defendant denies the allegations of the first sentence of paragraph 34 of
 14 the Complaint. Defendant denies the allegations of the second sentence of paragraph 34
 15 of the Complaint. Defendant admits the allegations of the third sentence of paragraph
 16 34, to the extent that the ordinance gave the Chief of Police discretion to determine
 17 what evidence and documents to provide to the extent permitted under relevant state
 18 and federal law.
 19            35.          Despite a good faith effort to review its records and provide substantive
 20 responses to the allegations of the Complaint, many of the citations, documents, and
 21 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 22 individuals and organizations are frequently left unnamed in the Complaint, and
 23 Defendant therefore lacks sufficient knowledge or information to form a basis as to the
 24 truth of the allegations of paragraph 35 of the Complaint at this time, and on that basis
 25 denies those allegations.
 26            36.          Defendant lacks sufficient knowledge or information to form a basis as to
 27 the truth of the allegations of Paragraph 36 of the Complaint and on that basis deny
 28 those allegations.
      01071.0047/628727.1
                                                       -8-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 9 of 19 Page ID #:55




  1            37.          Defendant denies the allegations of the first sentence of paragraph 37 of
  2 the Complaint. Defendant lacks sufficient knowledge or information to form a basis as
  3 to the truth of the remaining allegations of Paragraph 37 and on that basis denies those
  4 allegations.
  5            38.          Defendant lacks sufficient knowledge or information to form a basis as to
  6 the truth of the allegations of Paragraph 38 of the Complaint and on that basis denies
  7 those allegations.
  8            39.          Defendant lacks sufficient knowledge or information to form a basis as to
  9 the truth of the allegations of Paragraph 39 of the Complaint and on that basis denies
 10 those allegations.
 11            40.          Defendant lacks sufficient knowledge or information to form a basis as to
 12 the truth of the allegations of Paragraph 40 of the Complaint and on that basis denies
 13 those allegations.
 14            41.          Defendant lacks sufficient knowledge or information to form a basis as to
 15 the truth of the allegations of Paragraph 41 of the Complaint and on that basis denies
 16 those allegations.
 17            42.          Despite a good faith effort to review its records and provide substantive
 18 responses to the allegations of the Complaint, many of the citations, documents, and
 19 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 20 individuals and organizations are frequently left unnamed in the Complaint, and
 21 Defendant therefore lacks sufficient knowledge or information to form a basis as to the
 22 truth of the allegations of paragraph 42 of the Complaint at this time, and on that basis
 23 denies those allegations.
 24            43.          Defendant lacks sufficient knowledge or information to form a basis as to
 25 the truth of the allegations of Paragraph 43 of the Complaint and on that basis deny
 26 those allegations.
 27            44.          Paragraph 44 of the Complaint contains no factual allegations regarding
 28 any act or omission of Defendant. To the extent that a response to paragraph 44 is
      01071.0047/628727.1
                                                       -9-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 10 of 19 Page ID #:56




  1 required, Defendant lacks sufficient knowledge or information to form a basis as to the
  2 truth of the allegations of Paragraph 44 and on that basis deny those allegations.
  3            45.          Defendant denies the allegations of the first sentence of paragraph 45 of
  4 the Complaint. Despite a good faith effort to review its records and provide substantive
  5 responses to the allegations of the Complaint, many of the citations, documents, and
  6 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
  7 individuals and organizations are frequently left unnamed in the Complaint, and
  8 Defendant therefore lacks sufficient knowledge or information to form a basis as to the
  9 truth of the remaining allegations of paragraph 45 of the Complaint at this time, and on
 10 that basis denies those allegations.
 11            46.          Defendant denies the allegations of paragraph 46 of the Complaint.
 12            47.          Defendant lacks sufficient knowledge or information to form a basis as to
 13 the truth of the allegations of paragraph 47 of the Complaint and on that basis denies
 14 those allegations.
 15            48.          Defendant lacks sufficient knowledge or information to form a basis as to
 16 the truth of the allegations of paragraph 48 of the Complaint and on that basis denies
 17 those allegations.
 18            49.          Defendant lacks sufficient knowledge or information to form a basis as to
 19 the truth of the allegations of paragraph 49 of the Complaint and on that basis denies
 20 those allegations.
 21            50.          Defendant lacks sufficient knowledge or information to form a basis as to
 22 the truth of the allegations of paragraph 50 of the Complaint and on that basis denies
 23 those allegations.
 24            51.          Defendant lacks sufficient knowledge or information to form a basis as to
 25 the truth of the allegations of paragraph 51 of the Complaint and on that basis denies
 26 those allegations.
 27            52.          Defendant denies the allegations of paragraph 52 of the Complaint.
 28            53.          Defendant admits the allegations of paragraph 53 of the Complaint.
      01071.0047/628727.1
                                                      -10-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 11 of 19 Page ID #:57




  1            54.          Defendant lacks sufficient knowledge or information to form a basis as to
  2 the truth of the allegations of Paragraph 54 of the Complaint and on that basis denies
  3 those allegations.
  4            55.          Despite a good faith effort to review its records and provide substantive
  5 responses to the allegations of the Complaint, many of the citations, documents, and
  6 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
  7 individuals and organizations are frequently left unnamed in the Complaint, and
  8 Defendant therefore lacks sufficient knowledge or information to form a basis as to the
  9 truth of the allegations of paragraph 55 of the Complaint at this time, and on that basis
 10 denies those allegations.
 11            56.          Defendant lacks sufficient knowledge or information to form a basis as to
 12 the truth of the allegations of Paragraph 56 of the Complaint and on that basis denies
 13 those allegations.
 14            57.          Defendant lacks sufficient knowledge or information to form a basis as to
 15 the truth of the other allegations of Paragraph 57 of the Complaint and on that basis
 16 denies those allegations.
 17            58.          Defendant denies the allegations of paragraph 58 of the Complaint.
 18            59.          Defendant denies the allegations of paragraph 59 of the Complaint.
 19            60.          Defendant denies the allegations of paragraph 60 of the Complaint.
 20            61.          Defendant denies the allegations of paragraph 61 of the Complaint.
 21            62.          Defendant admits the allegations of paragraph 62 of the Complaint.
 22            63.          Defendant admits the allegations of paragraph 63 of the Complaint in that
 23 HUD completed an investigation and prepared a final investigative report, but
 24 Defendant is informed and believes that HUD did not engage in a good faith attempt at
 25 conciliation, and therefore denies that HUD truly attempted conciliation.
 26            64.          Defendant lacks sufficient knowledge or information to form a basis as to
 27 the truth of the allegations of Paragraph 64 of the Complaint and on that basis deny
 28 those allegations.
      01071.0047/628727.1
                                                      -11-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 12 of 19 Page ID #:58




  1            65.          Defendant admits the allegations of paragraph 65 of the Complaint.
  2            66.          Defendant admits the allegations of paragraph 66 of the Complaint.
  3            67.          Defendant admits the allegations of paragraph 67 of the Complaint.
  4            68.          Defendants lack sufficient knowledge or information to form a basis as to
  5 the truth of the allegations of Paragraph 68 of the Complaint and on that basis deny
  6 those allegations.
  7            69.          This paragraph 69 merely re-alleges and re-incorporates all preceding
  8 paragraphs, and Defendant therefore re-asserts its responses in each of the preceding
  9 paragraphs in this Answer.
 10            70.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
 11 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(b) (the “Fair
 12 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
 13 Paragraph 70 of the Complaint calls for a legal conclusion. The foregoing
 14 notwithstanding, Defendant responds that Defendant lacks sufficient knowledge or
 15 information to form a basis as to the truth of the allegations of Paragraph 70 of the
 16 Complaint and on that basis deny those allegations.
 17            71.          Defendant denies allegations of paragraph 71 of the Complaint.
 18            72.          Defendant denies allegations of paragraph 72 of the Complaint.
 19            73.          Defendant alleges that Title VIII of the Civil Rights Act of 1968, as
 20 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(i)(the “Fair
 21 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
 22 Paragraph 73 of the Complaint calls for a legal conclusion. The foregoing
 23 notwithstanding, Defendant denies the allegations of paragraph 73 of the Complaint.
 24            74.          Defendant denies the allegations of paragraph 74 of the Complaint.
 25                                       AFFIRMATIVE DEFENSES
 26            75.          Defendant alleges the following affirmative defenses as to each and every
 27 claim for relief and as to each and every allegation set forth in the Complaint.
 28 Defendant reserves the right to add affirmative defenses to those stated hereinafter to
      01071.0047/628727.1
                                                      -12-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 13 of 19 Page ID #:59




  1 the extent that discovery, disclosures, or other evidence in the case raises such as proper
  2 defenses.
  3                               FIRST AFFIRMATIVE DEFENSE
  4                                    (Failure to State a Claim)
  5            Plaintiff’s Complaint, and each cause of action alleged therein, fails to set forth
  6 facts sufficient to state a claim against Defendant.
  7                             SECOND AFFIRMATIVE DEFENSE
  8                                              (Laches)
  9            Plaintiff’s Complaint is barred, in whole or in part, by the doctrine of laches due
 10 to Plaintiff’s unreasonable delay in prosecuting the instant action. The original
 11 complaint in this matter was brought by HUD in 2016, and in the intervening time
 12 HUD failed to actively pursue the matter, resulting in the loss of valuable evidence and
 13 an inability to locate necessary witnesses.
 14                              THIRD AFFIRMATIVE DEFENSE
 15                                            (Mootness)
 16            Plaintiff’s Complaint, in whole or in part, is moot in light of the 2017 amendment
 17 to the ordinance at issue herein, making any alleged violations not “ongoing.”
 18                             FOURTH AFFIRMATIVE DEFENSE
 19                                             (Standing)
 20            Plaintiff lacks standing to bring this action based on alleged violations that are
 21 not ongoing.
 22                               FIFTH AFFIRMATIVE DEFENSE
 23                                              (Waiver)
 24            Plaintiff’s Complaint is barred, in whole or in part, due to Plaintiff’s waiver of
 25 causes of action alleged herein.
 26
 27
 28
      01071.0047/628727.1
                                                  -13-                      Case No. 5:19-cv-02298
                            DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 14 of 19 Page ID #:60




  1                               SIXTH AFFIRMATIVE DEFENSE
  2                                      (Statute of Limitations)
  3            Defendant is informed and believes that Plaintiff failed to comply with the
  4 applicable statute(s) of limitation, including, but not limited to, 28 U.S.C. § 1658 and
  5 42 U.S.C. § 3610.
  6                            SEVENTH AFFIRMATIVE DEFENSE
  7                                      (Third Parties Liable)
  8            Defendant alleges that the acts and omissions complained of are those of
  9 individuals and/or entities other than the answering Defendant and their employee(s).
 10                             EIGHTH AFFIRMATIVE DEFENSE
 11                                   (Apportionment of Liability)
 12            Defendant alleges that the damages asserted in the Complaint were proximately
 13 caused and contributed to by persons and/or entities other than the answering Defendant
 14 and the liability of parties, named or unnamed, should be apportioned according to their
 15 relative degree of fault, if any, and the resulting liability of the answering Defendant, if
 16 any, should be reduced accordingly.
 17                              NINTH AFFIRMATIVE DEFENSE
 18                           (No Unlawful Custom, Policy, or Practice)
 19            Defendant alleges that it does not have any unlawful custom, policy, or practice
 20 relevant to the allegations in Plaintiff’s Complaint.
 21                              TENTH AFFIRMATIVE DEFENSE
 22                                (Res Judicata/Collateral Estoppel)
 23            Plaintiff’s Complaint is barred, in whole or in part, due to res judicata and/or
 24 collateral estoppel arising from prior related litigation.
 25                           ELEVENTH AFFIRMATIVE DEFENSE
 26                              (Direct Threat to Health and Safety)
 27            Defendant alleges that the challenged action falls under the direct threat
 28 exception of 42 U.S.C. § 3604(F)(9), which states, “Nothing in this subsection requires
      01071.0047/628727.1
                                                  -14-                      Case No. 5:19-cv-02298
                            DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 15 of 19 Page ID #:61




  1 that a dwelling be made available to an individual whose tenancy would constitute a
  2 direct threat to the health or safety of other individuals or whose tenancy would result
  3 in substantial damage to the property of others.”
  4                                 TWELFTH AFFIRMATIVE DEFENSE
  5                           (No Malice, Intent, Willful, or Reckless Disregard)
  6            Defendant alleges that it has not engaged in intentional discrimination and its
  7 actions were not done with malice, willfulness, or reckless disregard to the rights of any
  8 person.
  9                               THIRTEENTH AFFIRMATIVE DEFENSE
 10                           (No Objectively Reasonable Effort at Conciliation)
 11            Defendant alleges that HUD failed to engage in an objectively reasonable effort
 12 at conciliation as required by the Fair Housing Amendments Act. (Kelly v. Secretary,
 13 U.S. Dept. of Housing and Urban Development (6th Cir. 1993) 3 F.3d 951, 954.)
 14                                                   PRAYER
 15            WHEREFORE, Defendant prays for judgment or relief against Plaintiff as
 16 follows:
 17            1.           That the claims against Defendant be dismissed, with prejudice, and that
 18 the Plaintiff take nothing;
 19            2.           That any relief be offset by relief afforded to other persons and entities that
 20 brought suit in cooperation with Plaintiff on the same grounds alleged by Plaintiff
 21 herein.
 22            3.           For such other and further relief as this Court deems just and proper.
 23
 24
 25
 26
 27
 28
      01071.0047/628727.1
                                                      -15-                      Case No. 5:19-cv-02298
                                DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 16 of 19 Page ID #:62




  1 DATED: January 30, 2020                  ALESHIRE & WYNDER, LLP
                                             ERIC L. DUNN
  2
                                             STEPHEN R. ONSTOT
  3                                          BRADEN J. HOLLY
  4
  5
                                             By:
  6
                                                   STEPHEN R. ONSTOT
  7                                                Attorneys for CITY OF HESPERIA
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/628727.1
                                                  -16-                      Case No. 5:19-cv-02298
                            DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 17 of 19 Page ID #:63




  1                                 DEMAND FOR JURY TRIAL
  2            The City of Hesperia hereby demands a trial by Jury of all issues so triable
  3 pursuant to Rule 38 of the Federal Rules of Civil Procedure.
  4
  5 DATED: January 30, 2020                   ALESHIRE & WYNDER, LLP
  6                                           ERIC L. DUNN
                                              STEPHEN R. ONSTOT
  7                                           BRADEN J. HOLLY
  8
  9
 10                                           By:
                                                    STEPHEN R. ONSTOT
 11                                                 Attorneys for CITY OF HESPERIA
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/628727.1
                                                  -17-                      Case No. 5:19-cv-02298
                            DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 18 of 19 Page ID #:64




  1                                      PROOF OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3       At the time of service, I was over 18 years of age and not a party to this action. I
    am employed in the County of Los Angeles, State of California. My business address
  4 is 2361 Rosecrans Ave., Suite 475, El Segundo, CA 90245.
  5      On January 30, 2020, I served true copies of the following document(s) described
    as DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT AND
  6 DEMAND FOR JURY TRIAL on the interested parties in this action as follows:
  7            William P. Barr                      Attorneys for Plaintiff United States
               Attorney General                     of America
  8            Assistant Attorney General
               Sameena Shina Majeed
  9            Chief, Housing and Civil Enforcement
               Section
 10            R. Tamar Hagler (CA State Bar No.
               189441)
 11            Deputy Chief, Housing and Civil
               Enforcement Section
 12            Megan K. Whyte De Vasquez (DC Bar
               No. 1000419)
 13            Trial Attorney
                      U.S. Department of Justice
 14                   Civil Rights Division
                      Housing and Civil Enforcement
 15            Section
                      950 Pennsylvania Ave., NW –
 16            4CON
                      Washington, D.C. 20530
 17                   Telephone: (202) 514-4713
                      Facsimile: (202) 514-1116
 18                   Email:
               Megal.Whyte.de.Vasquez@usdoj.gov
 19
               NICOLA T. HANNA
 20            United Sates Attorney
               DAVID M. HARRIS
 21            Chief, Civil Division
               KAREN P. RUCKERT (CA State Bar
 22            No. 315798)
               Chief, Civil Rights Section, Civil
 23            Division
               MATTHEW NICKELL (CA State Bar
 24            No. 304828)
               Assistant United States Attorney
 25                  Federal Building, Suite 7516
                     300 North Los Angeles Street
 26                  Los Angeles, California 90012
                     Telephone: (213) 894-8805
 27                  Facsimile: (213) 894-7819
                     E-mail:
 28
      01071.0047/628727.1
                                                   -1-                      Case No. 5:19-cv-02298
                            DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 12 Filed 01/30/20 Page 19 of 19 Page ID #:65




  1            Matthew.Nickell@usdoj.gov
               Attorneys for Plaintiff
  2            United States of America
  3
  4        BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order
    or an agreement of the parties to accept service by e-mail or electronic transmission, I
  5 caused the document(s) to be sent from e-mail address ecf.cacd.uscourts.gov to the
    persons at the e-mail addresses listed above Service List. I did not receive, within a
  6 reasonable time after the transmission, any electronic message or other indication that
    the transmission was unsuccessful.
  7
           I declare under penalty of perjury under the laws of the United States of America
  8 that the foregoing is true and correct and that I am employed in the office of a member
    of the bar of this Court at whose direction the service was made.
  9
           Executed on January 30, 2020, at El Segundo, California.
 10
 11
 12
                                                      Claire Z. Evans
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/628727.1
                                                   -2-                      Case No. 5:19-cv-02298
                            DEFENDANT CITY OF HESPERIA’S ANSWER TO COMPLAINT
